Defendant was afflicted with a form of epilepsy. His paternal grandmother, his paternal aunt and his maternal uncle were insane. Under correct instructions relating to the issue of insanity, the jury found that, even with such a tainted heritage, he knew the nature and quality of his act and that it was wrong. This verdict on the issue of insanity, as defined by statute, cannot be viewed as contrary to the weight of evidence. *Page 182 
A sane man may intentionally commit murder, yet unless his intentional homicidal act be deliberate and premeditated, his crime does not constitute murder in the first degree. If a deliberate and premeditated design, possible of formation by the slayer, be in fact absent, the grade of his offense is murder in the second degree. In a more emphatic sense, that grade is preserved when the criminal is incapable of deliberation and premeditation. Intoxication does not excuse crime, yet its existence may render its subject powerless to deliberate or to premeditate. (People v. Leonardi, 143 N.Y. 360.) Rash impulse, headlong fury, sudden and overwhelming grief do not absolve from all the consequences of crime (People v. Caruso,246 N.Y. 437) but they do mitigate the grade of the offense. A similar rule applies whenever a jury may find that, from any cause, the murderer is prevented from exercising power of deliberation and premeditation. All seem to accept this proposition.
Counsel submitted this request to charge: "If the jury find that the defendant was suffering from such a mental disorder though while not reaching the dignity of insanity, but nevertheless, as so interfered with his mental operations as topreclude a deliberate and premeditated design to kill Officer Byrns, but which nevertheless allowed him to form the design to effect the death of Officer Byrns, they may find him guilty of murder in the second degree." This language requests a charge that if a mental disorder, less malignant than insanity as defined by statute, allows the formation of an intent but prevents deliberation and premeditation, defendant is not guilty of murder in the first degree. It may fairly be construed, I think, as a request to instruct the jury that they might consider defendant's low mental condition in relation to his power to deliberate and premeditate. Even if regarded as defective in form, I think that this request should have been granted. The court had, indeed, previously charged that conviction *Page 183 
in the first degree could not be had in the absence of those elements, but he had omitted to enlighten the jury in respect to the method of determining their existence. The jury knew from their instructions that an insane person could not be convicted nor could a sane person be convicted in the first degree unless he had deliberated and premeditated. Their attention had not been directed to a consideration of the possibility or probability that a person of defendant's mental status might be incapable of deliberation and premeditation. Full assurance cannot be had that they ever considered the impossibility of deliberation and premeditation by one who, like defendant, they held to be sane within the meaning of the statute.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN and KELLOGG, JJ., concur in per curiam opinion; O'BRIEN, J., dissents in opinion.
Judgment affirmed.